PER CURIAM
Defendant appeals from his conviction for possession of a controlled substance, assigning error to the trial court’s denial of his motion to suppress.1 The state implicitly concedes that the officers who arrested defendant on two outstanding warrants did not have grounds to search a closed, opaque candy bag that they found on defendant’s person at the time of the arrest. The state explicitly concedes that the inventory policies at the jail where the officers took defendant after the arrest did not satisfy the requirements of State v. Atkinson, 298 Or 1, 668 P2d 832 (1984), and subsequent cases. Thus, the trial court erred in finding that a search of the bag at the time of booking would have led inevitably to the discovery of the methamphetamine that the bag contained. The court should have granted defendant’s motion to suppress.
Reversed and remanded.

 After the court denied the motion, defendant entered a conditional plea of guilty, reserving his right to appeal, a procedure that is now proper under ORS 135.335(3). Or Laws 1999, ch 134, § 1.